DETAILED ACTION
This Office Action is in response to communication made on September 14, 2021.
Applicant’s arguments, see Appeal Brief, filed March 24, 2021, have been fully considered and are persuasive.  The finality of the last Office Action of December 18, 2020 has been withdrawn. 
Claims 1-4, 6-14 and 16-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-14 and 16-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-4 and 6-9): 
“A computer-implemented method, comprising: receiving, by a proxy device, a request from a client device to access a first web resource of a plurality of different web resources; modifying, by the proxy device, a received response to include at least a messaging handler, wherein the response corresponds to the received request; returning, by the proxy device, the modified response with the messaging handler to a the client device,”  is disclosed in cited prior art by Tubi;
“wherein the messaging handler causes establishment of a communication channel between the client device and a notification server” is disclosed in cited prior art by Hu, however Hu shows the response is modified to include the messaging handler script by the web server instead of the proxy server. In a related prior art, Doerksen (US Patent Application Pub. No. 2004/0015537) in [0017 shows a scripting language allows the host to modify the client's behavior or add new features at any time, which can be deployed in stages from the server proxy client ; 
“wherein the communication channel between the client device and the notification server is a secured channel;” is disclosed in cited prior art by Wagner;
“a notification server that is separate from the proxy device” and “providing, by the proxy device, the notification server with at least one notification, wherein the notification server immediately pushes the at least one notification to the client device over the communication channel on-demand of the proxy device regardless of whether the first web resource is currently accessed by the client device, wherein the at least one notification is related to at least the first web resource of the plurality of different web resources” is disclosed in cited prior art by Athas;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was filed, knowing the teaching of the prior arts would have combined Tubi, Hu, Doerksen, Wagner and Athas to arrive at the present invention as recited in the context of independent claim 1 as a whole. 
Independent claim 10 and independent claim 11 (and its dependent claims 12-14 and 16-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANJAN . PANT
Examiner
Art Unit 2458

								/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458